Citation Nr: 0702569	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for PTSD prior to November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1980 to January 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The procedural history of the case shows that in November 
1997, the RO granted service connection for PTSD and assigned 
a 50 percent rating, effective November 7, 1996, the date of 
the veteran's reopened claim.  Later, in January 1998, the 
veteran's disability rating was increased from 50 to 100 
percent effective November 7, 1996.  The veteran appealed the 
effective date of the grant of service connection.  

This case was before the Board in November 2003, and at that 
time the appeal included the issue of whether the effective 
date of November 7, 1996, for the grant of service connection 
for post-traumatic stress disorder (PTSD) was clearly and 
unmistakable erroneous. That issue was dismissed by the 
Board, and the sole issue is as indicated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder shows that it is not in 
chronological order, and there appears to be a substantial 
time gap in the records. For instance, records in Volume I of 
the claims folder abruptly skip from an October 1992 
Statement of the Case concerning new and material evidence to 
reopen the claim of service connection for PTSD to a 2003 
statement from the veteran. Volume II of the claims folder 
begins with VA clinical records dated from June 1997, while 
records dated from late 1996 and early 1997 are subsequently 
interspersed within the file. 

In that the chronological order of the records in the claims 
folder are askew, it is not entirely certain whether there 
actually are any interim records, including administrative 
documents, medical records, or correspondence from and to the 
veteran, from late 1992 to late 1996.  There is no apparent 
reason for the gap in records other than the explanation that 
there were none. In any event, if existent, records from 1992 
to 1996 would be particularly pertinent to the current claim 
of entitlement to an earlier effective date for the award of 
service connection for PTSD prior to November 7, 1996. The 
matter should be clarified and those records, if existent, 
should be associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran to 
obtain any information or VA records that 
he may have in his possession, regarding 
the time frame from October 1992 to 
November 1996, and associate that 
information and records with the claims 
folder.

2. The RO should obtain the veteran's 
entire VA clinical records dated from 
October 1992 to November 1996, including 
those from the Murfreesboro and Nashville, 
Tennessee, VA Medical Centers, and 
associate those records with the claims 
folder.   
	  
3. The RO should attempt to obtain any 
missing records, reconstruct the file, if 
necessary, and place the records in 
chronological order. 	

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


